In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00047-CV

____________________


MICHAEL GOODALL, Appellant


V.


BEAUMONT HOUSING AUTHORITY, Appellee




On Appeal from the County Court at Law No. 1
Jefferson County, Texas

Trial Cause No. 109867 




MEMORANDUM OPINION
	Michael Goodall filed notice of appeal but failed to file a brief.  On December 4,
2008, we notified the parties that the brief had not been filed and warned that failure to file
a brief could result in a dismissal of the appeal for want of prosecution.  On January 8, 2009,
we notified the parties that the appeal would be advanced without oral argument.  See Tex.
R. App. P. 39.8.  In the absence of a brief assigning error, we dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 38.8(a)(1); Tex. R. App. P. 42.3(b).
	APPEAL DISMISSED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Submitted on January 29, 2009 
Opinion Delivered February 5, 2009


Before McKeithen, C.J., Kreger and Horton, JJ.